Title: From John Adams to the President of Congress, No. 34, 30 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam December 30th. 1780
     
     The Province of Zealand having been opposed to the other Provinces in so many Instances and having lately protested against the Resolutions of the States General, which begin to be thought spirited, it may be useful to explain to Congress the Causes which influence that Province to a Conduct, which is generally thought to be opposite to the true Interest of the Republic in general.
     In the States of Zealand there are only five Voices, three of which are absolutely in the Discretion of the Prince of Orange, who has one Voice as Stadtholder of the Province, another as Marquiss of Veere, and a third as first Noble. The Stadtholder is therefore absolute in this Province, which accounts at once for its Conduct upon every Occasion. The Friends however of the Prince, of England and of Zealand are not willing that the World should believe, that the Princes Power in this Province and his Attachment to England, are the sole Causes of its Conduct upon every Occasion, and therefore they enlarge upon several Topicks as Apologies and Excuses for a Behaviour, which cannot wholly be justified. The Arguments in Justification or Excuse of Zealand are drawn from four principal Sources. First, the Situation of the Islands which compose the Province: Secondly, the Interest of its particular Commerce: Thirdly, the Weakness of its interiour Forces: Fourthly, the State of its Finances. 1. The Territory of Zealand consists of five or six Islands, two of which are moderately large, and the rest very small. These Islands are formed in the Mouth of the (Escaut) Scheld by the Sea, or by the different Branches of the Scheld itself. In case of a sudden Invasion, these Islands seperated from the Province of Holland, by an Arm of the Sea, are too unconnected to recieve any immediate Assistance. Such an Invasion is so much the more easy for the English, as Zealand is very near them. They may invade this Province even before a Suspicion should be concieved, that the Project had been formed. Who shall oppose their Enterprise? Shall it be the French who are now friendly? Dunkirk it is true is near enough: but what Forces are there at Dunkirk? The only Naval Force there consists of a few Privateers, who could neither oppose an Armament escorted by British Men of War, nor venture to transport Troops to oppose it, even supposing the Invasion was not made by Surprise. Shall the Zealanders themselves make a Resistance to the English? But seperated from one another by Waters which would necessarily retard their Junction, the Island of Walcheren, the principal of all, would be in possession of the Enemy, before they could put themselves in a Posture to repel Force by Force. It is moreover not only possible, but easy, to make a Descent upon Zealand by so many Places, that the Zealanders with their own Forces alone could not defend effectually all the Passages. Eight thousand English, or even a smaller Number, would force the Zealanders every where, because there is no where a Fortress capable of holding out twelve Hours. The Ports of Flushing and Veere are the only ones which have any Defence: but they are very far from the State in which they ought to be, to stop an Enemy determined upon Pillage, animated by Revenge, and whom the Pleasure of doing mischief instigates forcibly. It is conceded, that the English descended in Zealand, would be constrained to abandon it very soon: that they might and would be driven from it in a few Days: that the Figure which they would make would be neither glorious nor honourable, and that their Temerity would cost them dear: but the Disorder caused by an Invasion remains after the Expulsion of the Invaders. The People invaded are always the Victims of the Evils which they have suffered, and these Evils, always considerable to the Individuals, are seldom compensated entirely. When an Incendiary has burned my House, whether he is punished or not, my House is consumed and lost to me. The Exactions, the Pillage, and all the Abominations which follow the Coups de Main of an unbridled Soldiery, would be cruelly felt by the unfortunate Zealanders, even after the Perpetrators, should be driven out, or sacrificed to this public Resentment.
     In 1761 fifteen thousand English landed in the Neighbourhood of the Village of St. Ka, situated on the Northern Coast of Brittanny: from thence they extended themselves to the Village of Kankale, in the Neighbourhood of the former. They pillaged the Houses of the Inhabitants; they broke their Furniture: took away their Provisions and their Cattle: they violated their Wives and Daughters. Six Soldiers ripped open with a Knife a Woman big with Child, and after having satiated one after another their Brutality. In a Word, the English gave a free Course to their Cruelty, and indulged themselves in all Sorts of Excesses, which the Laws of War reprobate as well as those of Nature. The Massacre of the pregnant Woman of Brittany may be put in parallel with that of the unfortunate Women, whom the Savages under the Command of General Burgoyne Scalped in America. These Acts of Cruelty prove at least, to what Excesses the Fury of the English Army may proceed. But it is asked, if it can be said, that all the Disorders committed in Brittany were repaired, when the ten thousand French ran to the Assistance of these unfortunate Britons, and had killed, taken and drowned the whole English Army? No: the miserable Inhabitants of St. Ka and of Kankale were not the less ruined: their Wives and Daughters were not the less dishonoured, and in one Word, the English Fury did not remain the less deeply imprinted on this Part of Brittany with Characters of Blood. In Truth, England lost fifteen thousand Men, without deriving the smallest Advantage from her Temerity: but the French employed against the English at St. Ka did nothing but avenge the Honour of their Nation. France, in one Word, only made her Rival feel, how dangerous it is to insult the Firesides of her Subjects. This Lesson may have intimidated the English, but it is not certain that it has corrected them. A Sheep-fold situated upon the Borders of a Forest is always exposed to be ravaged by the Wolves, if the Shepherd cannot watch all the Avenues. If the Wolves enter it, and tear a Part of the Flock, the Shepherd will have lost the Sheep that are devoured, and after having killed some of these carnivorous Animals, the Skin of the Wolf will not indemnify the loss of the Sheep.
     2. The peculiar Commerce of Zealand. This Province has no other than that small Commerce which is known by the name of Coasting Trade. This kind of Trade is considerable in the Provinces of Holland, North Holland and Friesland. The Number of Vessels employed in these three Provinces in this kind of Trade, is inconcievable, and the greatest Part of them is destined for the Service of France. All which France recieves from Foreigners, and all which it furnishes to Foreigners, is carried in these Holland Vessells, and if there was no other than the Freight for the Masters and Owners of these Vessels, this Profit would still be of the greatest Consideration. Thus it is not surprising that the Province has taken such strong Measures in favour of France: its particular Commerce would naturally determine it this Way. On the contrary, Zealand employs the small Number of her Merchant Ships in a Commerce with England, a Commerce so much the more lucrative, as it is almost entirely contraband or smuggled.
     The Profits to be made on Brandy, and other spirituous Liquors imported clandestinely into England, are very considerable; and it is Zealand that makes these Profits, because they are her Subjects who entertain a continual Correspondence with the English Smugglers. The Proximity of the Coasts of Zealand to those of England renders this Commerce, which is prohibited to English Subjects, sure for the Inhabitants of Zealand. Fishing Barks are Sufficient to carry it on, and these Barks are rarely taken, whether it is that they are difficult to take, or whether there is not much desire to take them. These Barks arrived upon the Coasts of England find others, which come to take what they bring. The Place where this Traffick is held is generally some Creek upon the Coast of England, where the Vessel may be loaded and unloaded in Secrecy. Moreover those, whom the English Ministry appoint to prevent this Commerce at Sea, are those who favour it. We know very well the decided Inclination of the English in general, and above all of their Seamen for strong Liquors. Zealand concurring openly in the Measures, which the Republick is now taking against England, or if You will, against the Powers at War, would draw upon itself particularly the Hatred, Anger and Vengeance of a Nation, without which it is impossible to sustain its Trade; and this Province would by this means deprive a great Number of its Subjects of a Source of Gain, which places them in a Condition to furnish the Imposts which they have to pay. Is it not then the Part of Prudence in the States of Zealand, to avoid with Care every thing, that might embroil them, particularly with England? Is it not also the Wisdom of the States General to have a Regard to the critical Situation of one of the seven Provinces, which compose the Union?
     3. The Weakness of her internal Forces. Zealand is open on all Sides to the English. To set them at Defiance, She ought to have in herself Forces capable of intimidating Great Britain. But where are such Forces to be found? In the Garrisons which the Republick maintains there? Two or three Thousand Men dispersed at Flushing, at Veere, and in some other Cities, are but a feeble Defence against a Descent of six or seven thousand English well determined. Will these Troops of the Republick be Supported by armed Citizens? Suppose it—their Defeat will be not less certain. These Citizens, who have never seen a loaded Musket discharged, are more proper to carry an empty Fusee to mount Guard at a State House, which is never to be attacked, than to march to the Defence of a Coast threatened with a Descent, or to present themselves upon the Parapet of a Fort battered with Machines that vomit forth Death. These Citizens, or rather these Soldiers of a Moment, would carry Disorder into the Ranks, and do more Injury than Service, by giving Countenance to the Flight of those brave Warriours, who make it a Point of Honour to combat with a stedfast foot. Moreover, who are these Citizens which might be joined to the regular Troops? Are they the principal Inhabitants? those who have the most to lose? those to whom Birth and Education have given Sentiments of Honour and Glory? No—these have, by paying Sums of Money, Exemptions which excuse them from taking Arms, to defend the Country in time of Peace. Is it credible that in the most critical Moment, they will generously renounce these Exemptions? It will be then the Citizens of the second Order, the Artisans, or People who have little or nothing to lose, who will serve for the Reinforcement to the Veterans. Experience demonstrates what Dependence is to be placed at this day, upon such Militia. It would be in vain to oppose to this the Time of the Revolution, those Times of the Heroism of the Ancestors of the Dutch. The Cause is not the same: they attack at this day in a different fashion, and perhaps the Defence too would be made in a very different manner. It might be otherwise, if the Coasts of Zealand were fortified with good Forts, or if the Cities of Flushing and Veere were in a Condition to sustain a Seige of some months, and with their little Garrisons stop the Assailants, until the Arrival of Succours. But one must be very little informed not to know, that the English, although they should be incommoded in their Landing, would nevertheless effect it with little loss.
     4. The State of her Finances. Zealand, of all the seven Provinces, is that which costs the most for the Maintenance of her Dykes—more exposed than all the others to be drowned by the Sea—her Coasts require continual Repairs. These Reparations cannot be made but at great Expence. Unprovided with Wood suitable for the Construction of Ramparts, capable of stopping the Waves which beat upon her continually, she is obliged to import from Foreigners these numberless and enormous Timbers, which Art substitutes in place of those Rocks, which Nature has granted to other Countries for holding in the Ocean and restraining its Fury. It is necessary therefore that a great part of the public Revenue of the Province should go to Foreigners. She must moreover, furnish her Quota to the general Treasury of the Republick: from whence it follows, that She cannot expose herself to the indispensable Necessity of increasing her Imposts, to furnish the new Expences which an extraordinary Armament would bring upon all the State. More than once in Time of Peace, the public Coffers of the State have been obliged to furnish to the Province of Zealand the Succours which She could not find at home without reducing her Subjects to the most horrible distress. To what Condition then would these Subjects be reduced, if in the progress of the Armed Neutrality; such as is proposed, or in a War with England, they should be Still obliged to pay new Contributions? All the World agrees that Zealand is poor; it must be acknowledged then, that She will be plunged in the lowest Indigence, if the Expences of the Country are augmented, although there are many Individuals in Zealand, who are very rich and grand Capitalists, and Luxury among the great, is carried to an Excess as immoderate as it is in Holland.
     Zealand has so long embarrassed the Republic in all their Deliberations concerning the Armed Neutrality, and lately concerning the serious Quarrel that England has commenced against her, that I thought it would at least gratify the Curiosity of Congress, to see the Causes, which have governed, laid open, as I find them explained in Conversation and in public Writings. Zealand’s Reasons seem to be now overruled and the Prince’s absolute Authority there of little Avail. To all Appearances the English must recede, or contend with a bitter Enemy in this Republick. Old Prejudices seem to wear off, and it is now said publickly that the Friendship between the English and Dutch has been like the brotherly Love between Cain and Abel: yet I can never depend upon any thing here until it is past, I have been so often disappointed in my Expectations.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     
      John Adams
     
    